In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-0428V
                                      Filed: June 30, 2016
                                          Unpublished

****************************
MARSHA CRAWFORD,                           *
                                           *
                     Petitioner,           *     Ruling on Entitlement; Concession;
                                           *     Pneumococcal Conjugate Vaccine;
v.                                         *     Prevnar 13; Shoulder Injury Related
                                           *     to Vaccine Administration (“SIRVA”);
SECRETARY OF HEALTH                        *     Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                        *
                                           *
                     Respondent.           *
                                           *
****************************
Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Justine E. Walters, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

        On April 4, 2016, Marsha Crawford (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq., 2 (the “Vaccine Act” or “Program”). Petitioner alleges that she developed shoulder
injuries as a result of a pneumococcal conjugate (Prevnar 13) vaccination she received
on April 16, 2015. Pet. at 1. The case was assigned to the Special Processing Unit
(“SPU”) of the Office of Special Masters.

       On June 30, 2016, respondent filed her Rule 4(c) Report in which she concedes
that petitioner is entitled to compensation in this case. Rule 4(c) Rep. at 1. Specifically,
respondent stated that the evidence establishes that petitioner’s injury is consistent with
a shoulder injury related to vaccine administration (“SIRVA”), and that the injury is not

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012)(Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
due to factors unrelated to her April 16, 2015, pneumococcal conjugate vaccination. Id.
at 3. Respondent further stated that petitioner has met all statutory and jurisdictional
requirements, including having suffered the condition for more than six months. Id. at 3-
4. Respondent concludes that entitlement to compensation is appropriate under the
terms of the Vaccine Act. Id. at 4.

     In view of respondent’s concession and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2